Citation Nr: 1530916	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO. 11-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for tinea pedis.
 
2. Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. Throughout the period on appeal the Veteran's tinea pedis was manifested by coverage of less than 5 percent of the total body and 5 percent of exposed areas.

2. Throughout the period on appeal the Veteran's pseudofolliculitis barbae was manifested by coverage of less than 5 percent of the total body and 5 percent of exposed areas; pseudofolliculitis barbae was also productive of one disfiguring characteristic on the Veteran's neck.


CONCLUSIONS OF LAW

1. Throughout the period on appeal, the criteria for a compensable rating for tinea pedis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2014).

2. Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran's claim was previously remanded by the Board in October 2014 to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his skin conditions.  Review of the claims file reflects that outstanding VA treatment records from New York and Florida were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in February 2015.  Review of the February 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's skin condition claim.  Specifically, the examination report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  The examiner also identified the symptoms associated with the relevant diagnostic criteria and described their severity.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's October 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

The Veteran also testified at a November 2014 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was competently assisted at the hearing by his representative.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's skin conditions.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

III. Increased Rating - Tinea pedis

The Veteran's tinea pedis has been assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813 (2014).  Diagnostic Code 7813 provides that the particular skin condition in question be rated under Diagnostic Code 7806 unless it primarily affects that head, face, or neck.  Here, the Veteran's condition is contained to his feet.  Therefore, under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis or eczema involving less than five percent of the entire body, or less than five percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability rating is assigned if there is dermatitis or eczema of at least five percent of the entire body, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  For a 30 percent disability rating, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id. 

A March 2009 VA examination report reflects that the Veteran's left foot was affected by tinea pedis.  The Veteran complained of itching, scaling, and tenderness daily.  He reported using Lotrimin but denied corticosteroids or immunosuppressive treatments.  Physical examination revealed macular-papular rash and scaling between the toes along with the dorsal and plantar portions of the foot.  The examiner reported that less than five percent of the entire body, and five percent of exposed areas, were affected.  The examiner also noted that the tinea pedis did not affect the Veteran's daily activities.

Additionally, a second VA examination was conducted in February 2015.  At the examination the Veteran reported that his condition had grown more severe and now included blisters in the sole of his left foot.  He also reported that he was currently using terbinafine cream which had some success.  No systemic treatment had occurred in the prior 12 months nor were any debilitating, or non-debilitating episodes reported.  Physical examination revealed tinea pedis on the left foot, primarily on the sole and interdigits.  The VA examiner reported that the Veteran's tenia pedis affected one percent of the total body area and zero percent of exposed areas.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant neoplasms.  He also did not have any systemic manifestations, such as fever, weight loss, or hypoproteinemia.  Further, the condition resulted in no functional impairment to standing, walking, activities of daily living, or occupational duties.

The Veteran also testified at a May 2014 hearing before the undersigned VLJ.  At the hearing, the Veteran and his representative asserted that the Veteran's foot condition was misdiagnosed and that he was actually experiencing dyshidrosis.  The Veteran also stated that the skin condition associated with his left foot had gotten worse and included occasional blisters that made it painful to walk.  He also reported that he had used various topical medications with various degrees of success.

Despite the Veteran's testimony, the medical evidence reflects that he has been diagnosed with tinea pedis throughout the period on appeal.  Review of the examination reports and VA treatment records are negative for any diagnosis of dyshidrosis.  Further, tinea pedis and dyshidrosis would be rated based on the same symptomatology.  In this case, the evidence indicates that the Veteran's service-connected tinea pedis affected less than five percent of the entire body and less than five percent of the exposed areas, and required no more than topical treatment throughout the pendency of the appeal.  Therefore, the Board finds a compensable disability rating is not warranted for tinea pedis at any time during the pendency of the appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

IV. Increased Rating - Pseudofolliculitis barbae

Throughout the period on appeal the Veteran's pseudofolliculitis barbae has been rated as 10 percent disabling under Diagnostic Code 7800.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

In this case, the evidence does not reflect that the Veteran's pseudofolliculitis barbae has been productive of symptoms that warrant an increased rating.  At both the March 2010 and February 2015 VA examinations, the Veteran reported that his pseudofolliculitis barbae was not problematic as he was not shaving.  The February 2015 examiner noted that physical examination revealed hyperpigmented superficial macular lesions under the mandible and superior neck.  The examiner further stated that less than two percent of the total body and less than two percent of the exposed areas were affected.  The Veteran did not report utilizing any treatment for his pseudofolliculitis barbae, other than refraining from shaving.  No scaring or disfigurement of the head, face, or neck were observed.

In order to warrant a higher rating, the Veteran's pseudofolliculitis barbae would need to be productive of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  In this case, the evidence reflects no loss of tissue or gross distortion of any features.  Rather, the medical evidence demonstrates hyperpigmented macular lesions on the neck and under the jaw.  This constitutes a single disfigurement under Diagnostic Code 7800.  As such, a rating in excess of 10 percent is not warranted.

V. Extraschedular Consideration

 The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the tinea pedis and pseudofolliculitis barbae are specifically contemplated by the schedular rating criteria.  The Veteran's tinea pedis and pseudofolliculitis barbae have been characterized by itching, scaling, hyperpigmentation, and blisters affecting less than five percent of the total body and less than five percent of the exposed areas.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected skin conditions.  He has not alleged that he is unemployable on account of his skin conditions.  Thus, a TDIU is not reasonably raised by the record for this disability.




ORDER

Entitlement to a compensable rating for tinea pedis is denied.
 
Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


